                                                       [Dkt. No. 49]

               IN THE UNITED STATES DISTRICT COURT
                  FOR THE DISTRICT OF NEW JERSEY
                          CAMDEN VICINAGE


ANNA CONOVER, PARRISH AND
JACQUELINE SHERIDAN, BRYAN AND
JACQUELINE VAN VELSON,

Plaintiffs,                         Civil No. 17-4625(RMB/JS)

          v.                                 OPINION

PATRIOT LAND TRANSFER, LLC,
WELLS FARGO BANK, N.A.,

Defendants.


APPEARANCES:

LITE DEPALMA GREENBERG, LLC
By: Bruce D. Greenberg, Esq.
570 Broad Street, Suite 1201
Newark, New Jersey 07102
          Counsel for Plaintiffs

SMITH, GILDEA & SCHMIDT, LLC
By: Michael Paul Smith, Esq.; Melissa L. English, Esq.;
Sarah A Zadrozny, Esq.
600 Washington Avenue, Suite 200
Towson, Maryland 21204
     Counsel for Plaintiffs

JOSEPH GREENWALD & LAAKE, PA
By: Timothy F. Maloney, Esq.; Veronica Nannis, Esq.;
Megan A. Benevento, Esq.
6404 Ivy Lane, Suite 400
Greenbelt, Maryland 20770-1417
     Counsel for Plaintiffs

DILWORTH PAXON LLP
By: Benjamin W. Spang, Esq.; Jerry R. DeSiderato, Esq.
457 Haddonfield Road, Suite 700
Cherry Hill, New Jersey 08002
          Counsel for Defendant Patriot Land Transfer, LLC
K&L GATES LLP
By: Jennifer J. Nagle, Esq.; Jeffrey S. Patterson (pro hac
vice); David E. Fialkow, Esq. (pro hac vice)
State Street Financial Center
One Lincoln Street
Boston, Massachusetts 02111
          Counsel for Defendant Wells Fargo Bank, N.A.


BUMB, UNITED STATES DISTRICT JUDGE:

     Plaintiffs Anna Conover, Parrish and Jacqueline Sheridan,

and Bryan and Jacqueline Van Velson (collectively, “Plaintiffs”)

brought this putative class action against Defendants Patriot

Land Transfer, LLC (“Patriot”) and Wells Fargo Bank, N.A.

(“Wells Fargo”), alleging violations of the Real Estate

Settlement Procedures Act (“RESPA”), 12 U.S.C. § 2601. This

matter comes before the Court upon Wells Fargo’s Motion to

Dismiss (the “MTD”)[Dkt. No. 49] Plaintiffs’ First Amended

Complaint (the “Amended Complaint” or “FAC”)[Dkt. No. 46].

Although Patriot did not file its own Motion to Dismiss, Patriot

has joined and supported Wells Fargo’s MTD. See Dkt. No. 50].

For the reasons set forth below, the Court will DENY Wells

Fargo’s Motion to Dismiss without prejudice.

I.   FACTUAL AND PROCEDURAL BACKGROUND

     In this purported class action, Plaintiffs allege that they

are victims of an illegal “kickback agreement” between the

Defendants.   Wells Fargo is a financial services company, which

offers home mortgage loans, among other products.   Patriot is a

                                 2
title insurance agency, providing title and settlement services

in New Jersey.   Plaintiffs contend that they obtained home

mortgage loans from Wells Fargo in 2014, and that Wells Fargo

referred or assigned these loans to Patriot for title and

settlement services.

     In the Amended Complaint, Plaintiffs claim that Wells Fargo

and Patriot violated RESPA by engaging in a “quid pro quo”

kickback scheme, whereby Patriot provided Wells Fargo with

“kickbacks in the form of borrower leads and data lists” in

return for Wells Fargo’s referral and assignment of loans to

Patriot for title and settlement services.   Plaintiffs contend

that “Patriot purchased borrower leads data and lists from third

party marketing companies and gave the data to Wells Fargo on a

per unit basis for each loan referred to and closed by Patriot.”

FAC at ¶ 2.   According to Plaintiffs, these kickbacks were

funded by systematically overcharging Plaintiffs “the maximum

amount for settlement services, including special and/or extra

charges and discretionary fees.” Id. at ¶ 24.

     Plaintiffs further allege that Defendants took affirmative

steps to fraudulently conceal the kickback payments in violation

of RESPA.   Specifically, Plaintiffs theorize that Patriot and

Wells Fargo chose kickbacks in the form of borrower lists and

data under the false belief that these “things of value” were

not required to be reported on the borrowers’ Good Faith

                                 3
Estimate (“GFE”), HUD-1, or other loan documents, and,

therefore, could be concealed from borrowers and regulators. See

FAC at ¶ 87.   Because of this effort to conceal the kickback

arrangement, Plaintiffs claim that they were unable to discover

the violations despite exercising reasonable diligence

throughout the closing process. See id. at ¶ 97. Due to

Defendants’ alleged fraudulent concealment of the kickback

agreement, Plaintiffs claim they are entitled to equitably toll

RESPA’s one-year statute of limitations. See id. at ¶¶ 77-100.

      Plaintiffs filed the initial class action complaint [Dkt.

No. 1] in June of 2017, on behalf of themselves and all others

similarly situated.    In August 2017, Patriot and Wells Fargo

responded with motions to dismiss the original complaint.    On

March 23, 2018, this Court heard oral argument and dismissed the

original complaint, but granted Plaintiffs leave to file an

amended complaint.     Subsequently, Plaintiffs filed the Amended

Complaint on May 7, 2018.    Now, Wells Fargo moves to dismiss

Plaintiffs’ claims under Fed R. Civ. P. 12(b)(6).


II.   LEGAL STANDARD

      To withstand a motion to dismiss under Federal Rule of

Civil Procedure 12(b)(6), “a complaint must contain sufficient

factual matter, accepted as true, to ‘state a claim to relief

that is plausible on its face.’” Ashcroft v. Iqbal, 556 U.S.


                                   4
662, 678 (2009)(quoting Bell Atlantic Corp. v. Twombly, 550 U.S.

544, 570 (2007)). “A claim has facial plausibility when the

plaintiff pleads factual content that allows the court to draw

the reasonable inference that the defendant is liable for the

misconduct alleged.” Id. at 662. “[A]n unadorned, the defendant-

unlawfully-harmed-me accusation” does not suffice to survive a

motion to dismiss. Id. at 678. “[A] plaintiff’s obligation to

provide the ‘grounds’ of his ‘entitle[ment] to relief’ requires

more than labels and conclusions, and a formulaic recitation of

the elements of a cause of action will not do.” Twombly, 550

U.S. at 555 (quoting Papasan v. Allain, 478 U.S. 265, 286

(1986)).

     In reviewing a plaintiff’s allegations, the district court

“must accept as true all well-pled factual allegations as well

as all reasonable inferences that can be drawn from them, and

construe those allegations in the light most favorable to the

plaintiff.” Bistrian v. Levi, 696 F.3d 352, 358 n.1 (3d Cir.

2012).   When undertaking this review, courts are limited to the

allegations found in the complaint, exhibits attached to the

complaint, matters of public record, and undisputedly authentic

documents that form the basis of a claim. See In re Burlington

Coat Factory Sec. Litig., 114 F.3d 1410, 1426 (3d Cir. 1997);

Pension Benefit Guar. Corp. v. White Consol. Indus., Inc., 998

F.2d 1192, 1196 (3d Cir. 1993).

                                  5
     Generally, a statute of limitations defense may only be

raised by way of motion under Rule 12(b)(6) where “the time

alleged in the statement of a claim shows that the cause of

action has not been brought within the statute of limitations.”

Schmidt v. Skolas, 770 F.3d 241, 249 (3d Cir. 2014) (internal

quotations omitted). If “the bar is not apparent on the face of

the complaint, then it may not afford the basis for a dismissal

of the complaint under Rule 12(b)(6).” Id. (internal quotations

omitted).


III. ANALYSIS

     Wells Fargo moves to dismiss the Amended Complaint on three

grounds, arguing that (1) Plaintiffs’ claims are barred by the

statute of limitations, (2) the Amended Complaint fails to state

a claim under Fed R. Civ. P. 12(b)(6), and (3) that Plaintiffs’

claims are too individualized to warrant class treatment. See

MTD at 1-2.

     A. Statute of Limitations

     First, Defendant argues that Plaintiffs’ RESPA claims are

barred by RESPA’s one-year statute of limitations, which

requires that actions brought pursuant to § 2607 be asserted

within one year from the date of the occurrence of the

violation. See 12 U.S.C. § 2614.       Since the alleged RESPA

violations occurred in 2014, the closing date of Plaintiffs’



                                   6
mortgage loans, the one-year statute of limitations would have

expired in 2015. See, e.g., Cunningham v. M & T Bank Corp., 2013

WL 5876337, at *3 (M.D. Pa. Oct. 30, 2013)(finding that the

“plain language of RESPA requires that claims involving unlawful

kickbacks and unearned referral fees be brought within one year

of ‘the date of the occurrence of the violation’”).   Because

Plaintiffs did not file this action until June 23, 2017, Wells

Fargo contends that Plaintiffs’ claims are time-barred.

     Plaintiffs do not dispute RESPA’s one-year statute of

limitations, however, Plaintiffs claim an entitlement to

equitable tolling.   Under Third Circuit precedent, equitable

tolling permits a plaintiff to sue after the statutory time

period for filing a complaint has expired under three

circumstances, “(1) the defendant has actively misled the

plaintiff respecting the plaintiff's cause of action, (2) the

plaintiff in some extraordinary way has been prevented from

asserting his or her rights, or (3) the plaintiff has timely

asserted his or her rights mistakenly in the wrong forum.” See

In re Cmty. Bank of N. Virginia Mortg. Lending Practices Litig.,

795 F.3d 380, 400 (3d Cir. 2015)(citing Oshiver v. Levin,

Fishbein, Sedran & Berman, 38 F.3d 1380, 1387 (3d Cir.1994)).

     In this case, Plaintiffs argue for equitable tolling on the

basis of fraudulent concealment, alleging that “Defendants’

active misleading prevented Plaintiffs from having notice of

                                 7
facts giving rise to their RESPA claims.” See Plaintiffs’

Opposition to Wells Fargo’s MTD (“Pls.’ Opp.” at 24)[Dkt. No.

53]. The fraudulent concealment doctrine permits plaintiffs to

toll the statute of limitations in circumstances when the

accrual date of a claim has passed but the “plaintiff's cause of

action has been obscured by the defendant's conduct.” See In re

Linerboard Antitrust Litig., 305 F.3d 145, 160 (3d Cir.2002).

However, Plaintiff has the burden of proving fraudulent

concealment, which requires a three-part showing: “(1) that the

defendant actively misled the plaintiff; (2) which prevented the

plaintiff from recognizing the validity of her claim within the

limitations period; and (3) where the plaintiff's ignorance is

not attributable to her lack of reasonable due diligence in

attempting to uncover the relevant facts.” Cetel v. Kirwan Fin.

Grp., 460 F.3d 494, 509 (3d Cir.2006).

     Plaintiffs allege that Defendants actively misled

Plaintiffs and prevented them from recognizing their claims

within the one-year period by “omitting the kickbacks, the

Patriot Kickback Agreement and the fact of their coordinated

business relationship from borrowers’ loan documents, including

the [Good Faith Estimate] and HUD-1.” FAC at ¶ 85.   Plaintiffs

further allege that these omissions were an intentional choice,

meant to conceal kickbacks from “investigators, regulators, and

borrowers.” Id. at ¶ 87.   According to Plaintiffs, they “acted

                                 8
diligently during the closing or settlement of Plaintiffs’ Wells

Fargo loans,” and reviewed the loan documents prepared by

Patriot and Wells Fargo, but had no reason to believe that

“there would be any payment or exchange of a thing of value

between Patriot and Wells Fargo.” See FAC at ¶¶ 89-97.

     Defendant argues that Plaintiffs are not entitled to

equitable tolling because “an alleged failure to disclose

information is simply not enough for fraudulent concealment.”

See MTD at 7.   Defendant argues that under Third Circuit

precedent, “a plaintiff must point to some additional

affirmative fraudulent act that perpetuates concealment;

inaction or silence by the lender is not sufficient to show

fraudulent concealment to toll equitably the limitations

period.” Gutierrez v. TD Bank, 2012 WL 272807, at *9 (D.N.J.

Jan. 27, 2012)(quoting Poskin v. TD Banknorth, N.A., 687

F.Supp.2d 530, 550 (3d Cir.2009)(internal citations omitted).

Defendant further contends that Plaintiffs’ allegations

concerning the HUD–1 form and the Good Faith Estimate cannot

possibly amount to fraudulent concealment, because “there is no

proper place on a HUD-1 statement for disclosure of the fact, if

true, that Patriot was providing Wells Fargo with marketing

lists.” See MTD at 9.

     Contrary to Defendant’s characterization of Plaintiffs’

claims, Plaintiffs do not allege mere non-disclosure of the

                                 9
“kickback agreement.” Rather, Plaintiffs allege that Defendants

“chose to omit the kickbacks and the facts of Defendants’

coordinated business relationship under the Patriot Kickback

Agreement” from Plaintiffs’ loan documents and that the “purpose

of these omissions was to conceal the kickbacks and Defendants’

coordinated business relationship under the Patriot Kickback

Agreement.” FAC at ¶ 86.   Such an allegation of “affirmative

concealment” goes beyond mere “non-disclosure” and is,

therefore, sufficient to state a claim for equitable tolling.

See Marple v. Countrywide Fin. Corp., 2008 WL 9418768, at *3

(D.N.J. May 7, 2008).

     Although Plaintiffs’ Amended Complaint plausibly states a

claim for equitable tolling, this Court does not offer any

opinion on whether the facts will ultimately establish the

existence of fraudulent concealment.   “Indeed, our Court (and

our sister circuit courts) have reasoned that, because the

question whether a particular party is eligible for equitable

tolling generally requires consideration of evidence beyond the

pleadings, such tolling is not generally amenable to resolution

on a Rule 12(b)(6) motion.” In re Cmty. Bank of N. Virginia, 622

F.3d 275, 301–02 (3d Cir. 2010), as amended (Oct. 20, 2010); see

also Huynh v. Chase Manhattan Bank, 465 F.3d 992, 1003–04 (9th

Cir.2006)(“Generally, the applicability of equitable tolling

depends on matters outside the pleadings, so it is rarely

                                10
appropriate to grant a Rule 12(b)(6) motion to dismiss (where

review is limited to the complaint) if equitable tolling is at

issue”).

     Because the viability of Plaintiffs’ Amended Complaints

relies upon an entitlement to equitable tolling, this Court will

order limited, expedited discovery on the statute of limitations

and equitable tolling issues.

     B. Failure to State a Claim

     Next, Defendant argues that Plaintiffs’ theory of liability

is “implausible” and fails to state a claim under RESPA, which

prohibits the acceptance of “any fee, kickback, or thing of

value pursuant to any agreement or understanding ... that

business incident to or a part of a real estate settlement

service involving a federally related mortgage loan shall be

referred to any person.” 12 U.S.C. § 2607(a).

     Defendant focuses on Plaintiffs’ allegation that Patriot

funded the kickbacks by charging borrowers “extra” for various

services. See MTD at 15.   Specifically, Defendant contends that

Plaintiffs’ allegation falls under RESPA’s “safe harbor”

provision, precluding a cause of action for fees charged for

services that were actually rendered. 12 U.S.C. § 2607(c).

Therefore, Defendant claims that Plaintiffs’ claim fails because

it involves fees that were charged to Plaintiffs in exchange for

services actually performed.    Defendant further argues that

                                   11
Plaintiffs fail to draw a connection between the “extra” fees

for title and closing services, and the alleged kickback

payments from Patriot to Wells Fargo. See id.

     Defendant’s argument is misplaced.   Plaintiffs’ cause of

action is premised upon the existence of a “kickback”

arrangement between the Defendants.   To that end, Plaintiffs

alleged that such an arrangement existed in the Amended

Complaint.   Plaintiffs’ allegation, that they were charged more

for closing and settlement services than they would have been

without a kickback arrangement, is relevant only to the extent

it impacts damages.   Although Defendant’s argument raises a

potentially relevant point regarding Plaintiffs’ ability, or

lack thereof, to recover damages, Defendant has already conceded

Plaintiffs’ standing in this case. See MTD at 5.

     At this point in the proceedings, there are disputes of

material fact as to whether there was a link between fees

charged to borrowers and the alleged kickback scheme, as well as

whether Plaintiffs paid higher fees than they would have in the

absence of a kickback scheme.   These factual issues cannot be

resolved on a motion to dismiss.

     C. Class Action Claims

     Finally, Defendant moves to dismiss the class action

allegations, arguing that Plaintiffs’ equitable tolling claim

necessitates individualized inquiries, which are inappropriate

                                12
for class treatment. See MTD at 17.     As an initial matter, this

motion is premature at this stage of the proceedings. See

Feldman v. Mercedes–Benz USA, LLC, 2012 WL 6596830, at * 13

(D.N.J. Dec.18, 2012)(“numerous cases in this District have

emphatically denied requests to strike class allegations at the

motion to dismiss stage as procedurally premature”).     The

arguments raised by Defendant would be more appropriately

addressed in response to a motion for class certification.

Therefore, the motion to dismiss the class allegations will also

be denied.


IV.     CONCLUSION

        For the foregoing reasons, Wells Fargo’s Motion to Dismiss

the First Amended Complaint will be denied without prejudice.

The parties will be ordered to expedite discovery on the statute

of limitations and equitable tolling issues.     No other discovery

shall take place.    An appropriate Order shall issue on this

date.



DATED: January 31, 2019

                                       s/Renée Marie Bumb
                                       RENÉE MARIE BUMB
                                       UNITED STATES DISTRICT JUDGE




                                  13
